—Order unanimously affirmed without costs. Memorandum: Respondent appeals from an order of disposition adjudging her to be a juvenile delinquent. Although respondent should have appealed from a subsequent order modifying that dispositional order, we exer*904cise our discretion and deem the appeal to have been taken from that subsequent order (see, CPLR 5520 [c]; cf., Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988). Respondent contends that Family Court improvidently exercised its discretion by placing her in a secure facility for the maximum period provided by statute (Family Ct Act § 353.5 [4] [a] [ii]) and by failing to reduce her initial period of restrictive placement in a secure facility by the amount of time spent in predisposition detention, other than the 13 days credited pursuant to Family Court Act § 353.5 (7). We disagree. Family Court’s imposition of restrictive placement for the maximum period and determination that an award of predisposition credit of some 10 months out of the initial 18-month placement in a secure facility would not serve the needs and best interests of respondent are supported by the numerous recommendations of restrictive placement and the conclusion of a psychologist that respondent "needs a significant period of time” for treatment of various psychological problems (see, Matter of Mack M., 175 AD2d 869). (Appeal from Order of Seneca County Family Court, Falvey, J.—Juvenile Delinquency.) Present—Denman, P. J., Green, Balio, Boomer and Boehm, JJ.